DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 3/18/21 have been fully considered but they are not persuasive.  Applicant asserts that there is no indication that a buffer tank with the vent taught by Jackson would provide a benefit to Fukuda’s and Frank’s arrangement, and there is no suggestion or motivation to modify the arrangement taught by Frank to have the arrangement of Fukuda and Jackson.  However, providing the known buffer tank of Fukuda and the known vent taught by Jackson into the arrangement of Fukuda and Frank would yield the predictable result of venting the buffer tank (see KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007)).  Furthermore, the claimed buffer tank and vent arrangement is merely an arrangement of known elements performing their known functions that would have readily been within the skill of one of ordinary skill in the art to implement (see KSR at 417).

Response to Amendments
Amendments to the claims overcome the rejection of claim 4 under 35 USC 112(b) set forth in the prior Office action.  Therefore, the rejection is withdrawn.
The rejections of claims 1-5 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.	

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 20130160260 by Frank et al. in view of U.S. Patent Application Publication 20070012339 by Fukuda et al. and U.S. Patent Application Publication 20040003828 by Jackson.
As to claim 1, Frank teaches a substrate processing apparatus comprising a chamber 1 (fig. 1) having a body and a cover 36; a substrate holding part 40 in the internal space of the chamber; a substrate rotating mechanism (rotor 30 and stator 32) for rotating the substrate together with the holding part about a vertical axis; a liquid discharge part 25; a liquid supply part 42 (fig. 1, para. 47); a gas supply part 42 (fig. 1, para. 47), wherein the substrate rotating mechanism comprises an annular rotor part 30 to which the holding part 40 is attached; and a stator part 32 around the rotor part outside the chamber.
Frank is silent as to structures downstream of its liquid discharge port, and therefore does not teach a buffer tank, a gas discharge part for discharging gas from the buffer tank, a pressure control part for controlling the gas supply part and gas discharge part, and that the processing liquid discharge part discharges liquid pooled in the buffer 
Fukuda teaches a substrate processing apparatus having a “buffer tank” (gas-liquid separator 45, fig. 3) connected to an internal space of its chamber via a connecting pipe 44a, a gas discharge part (suction means 47) to discharge gas from the buffer tank, and a pressure control part (control unit C) that can control a pressure in the internal space of the chamber by controlling a gas supply part and the gas discharge part.  It also teaches a liquid discharge part (waste liquid tank 46 and valve V1) that discharges liquid that pools in the buffer tank.  One of ordinary skill in the art would have been motivated to modify the apparatus of Frank to have the waste liquid system of Fukuda for the purpose of separating liquid and gas from the waste stream (Fukuda, para. 71), which was known in the art and would perform its expected function in the apparatus of Frank with expected results.
Fukuda teaches a forced exhaust part 47 (fig. 3) connected to the buffer tank, but does not teach a slow leak part connected to the buffer tank in parallel with the forced exhaust part.  However, one of ordinary skill in the art would have recognized as obvious to modify the gas discharge part of Fukuda to have a slow leak part.  A vent separate from and parallel to a forced exhaust part was known in the art, as evidenced by Jackson (fig. 12, throttling vent valve 396 in parallel with forced exhaust part 430, see para. 287).  One of ordinary skill in the art would have recognized as obvious to include a slow leak part in order to provide venting in addition to forced vacuum exhaust in a 
As to claim 2, Fukuda teaches that processing liquid is guided from its internal space to its buffer tank through the connecting pipe 44a (fig. 3).
As to claim 5, Frank teaches that the rotor part rotates in a floating state by magnetic force (para. 7).

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 20130160260 by Frank et al. in view of U.S. Patent Application Publication 20070012339 by Fukuda et al. and U.S. Patent Application Publication 20040003828 by Jackson as applied to claim 1 above, and further in view of U.S. Patent Application Publication 20030005948 by Matsuno et al.
Neither Frank nor Fukuda teach that their connecting pipes are provided with a connection valve that would allow a forced exhaust part to be driven with the connection valve closed so that pressure in the buffer tank may be reduced and further allow pressure in the internal space to be reduced upon opening of the connection valve.  However, a connection valve would have been recognized by one of ordinary skill in the art as obvious over the teachings of Matsuno.  Matsuno teaches a substrate processing apparatus with connection drain valves 18, 19 that seal the internal space of its chamber so that the gas pressure in the internal space may be controlled, reduce the effect of gas feed pressure fluctuations, and avoid leakage of gas outside the chamber (para. 65).  One of ordinary skill in the art would have been motivated to add a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888.  The examiner can normally be reached on Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SPENCER E. BELL/             Primary Examiner, Art Unit 1711